Bboyles, C. J.
In misdemeanors all who participate in the criminal act, either as principals or accessories, are guilty as principals; and in misdemeanors the accused can be convicted on the unsupported evidence of an accomplice. Under these rulings and the facts of the instant case the verdict was authorized, and, the finding of the jury having been approved by the trial judge, and there being no complaint of an error of law, this court is without authority to interfere.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.